The opinion of the court was delivered by
Hall, J.
In order to make a good title to land in this state, under a sale for taxes, great strictness has always been required in the observance of statute; requirements. It has sometimes been said,r that a literal compliance with the statute provisions, by all the officers connected with the proceedings, is a condition precedent to the j passing of any title. Perhaps the term literal, in its confined sense, 1 is rather too strong. A clear and strict compliance has always / ■ been held indispensable, even in regard to matters, which, but fort the statute, would appear to be of no importance.
The statute regulating the mode of proceeding in the collection of taxes of the description of that in this case, — Slade’s St. 665; Rev. St. c. 86, § 9, — provides, that the collector, “ before he enters upon the duties of his office,” shall be duly sworn and give bonds to the committee for the faithful discharge of the duties of his office. In this case the collector’s advertisement for the sale of lands is dated June 7,1828, and he does not appear to have been sworn until the 10th of June, three days afterwards. We feel constrained to hold the making of the advertisement to be an official act. The form of the advertisement is prescribed by statute,, and the date constitutes a part of it. Whether the making of the advertisement might be shown to have been on a different day from its date it is unnecessary to decide, no such evidence having been offered. The ¡ date appearing upon it must, we think, be taken as prima facie evi- j dence, at least, of the time of making it; and we must consequently/ *16'hold, that the requirement of the statute, that the collector should be sworn previous to his entering upon the duties of his office, has not been complied with.
The statute farther provides, — Slade’s St. 666, § 3; Rev. St. c. 86, § 12, — that the collector’s advertisement for the sale of lands shall be recorded in the town clerk’s office; and it makes a copy of such record evidence of such advertisement and of its publication. In Judevine v. Jackson, 18 Vt. 470, it was held, that the record must contain full and plenary evidence in this particular, and that a town clerk could not, either with or without leave of court, alter or amend the record of his advertisement, so as to affect the title, after the time for redeeming the land had expired. In this case, in the advertisement as recorded, (and that is to be taken to have been the advertisement as published,) the act granting the tax is described as an act assessing a tax “ for the purpose of making and repairing and building bridges; ” whereas the act itself was “ for the purpose of making and repairing roads and building bridges,” — the word roads having been omitted in the advertisement. In Isaacs v. Wiley, 12 Vt. 674, it was held, that the omission of the word bridges, in an advertisement under a similar act, was not a fatal defect, — for the reason that the word road, in the advertisement, comprehended bridges, and consequently the purpose of the act was intelligibly stated, though not in the exact words of the act. But in this case it cannot be said, that the purpose of the act is intelligibly stated in the advertisement. The word bridges is of lesser extent in signification than the word roads, and comprehends only particular portions of roads of a peculiar construction. If the tax had been “ for making and repairing and building bridges ” only, as stated in the advertisement, the money raised could not have been properly applied to the repair or construction of roads generally, but must have been exclusively expended upon bridges alone. The land not having been advertised for sale for the purpose contemplated by the act assessing the tax, the owners were at liberty to disregard the notice, and to neglect to pay the tax, or redeem the land.
For these two defects in the tax proceedings, without considering the other objections, that have been made, we hold, that the collector’s deed failed to pass the title to the land. The judgment of the county court is therefore affirmed.